Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/5/2022.
Claim Objections
Claim 1 is objected to because of the following informalities:  Claim 1 recites “providing the first cooling airflow buffer cavity and the second cooling airflow buffer cavity” in the last line of the claim and should recite “providing the pressurized air to the first cooling airflow buffer cavity and the second cooling airflow buffer cavity”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Roberge (US 2019/0316486).
Regarding claim 1, Roberge discloses a gas turbine engine (Figure 1) comprising: 
a fan (42) located at a forward portion of the gas turbine engine (forward is on the left side of figure 1); 
a compressor section (44) and a turbine section (46_ arranged in serial flow order, the compressor section and the turbine section together defining a core airflow path (shown with arrow C); 
a rotary member (30) rotatable with at least a portion of the compressor section and with at least a portion of the turbine section (paragraph 35); 
an electrical machine (105) coupled to the rotary member and located at least partially inward of the core airflow path in a radial direction (Figure 2 shows the electrical machine 105 coupled to low pressure turbine rotor 102, the numbering is different, but this is the same low pressure shaft 30 from figure 1 and figure 2 shows the electrical machine 105 is radially inward of core flow C); 
an enclosure (radially outer wall of 105 with respect to the engine centerline) that at least partially encloses the electrical machine (Figure 2 shows the enclosure encloses the radial surface of the electrical machine 105), the enclosure at least partially defining a first cooling airflow path (first cooling airflow path 121 is radially defined by the enclosure) within the enclosure that at least partially defines a first cooling airflow buffer cavity at least partially around the electrical machine (the first cooling airflow buffer cavity is the structure defining the first cooling airflow path), the first cooling airflow path in communication with a second cooling airflow path (120) located outside the enclosure that at least partially defines a second cooling airflow buffer cavity (space between 124 and 126) at least partially around the enclosure (Figure 2); and 
a cooling duct (annotated figure 2) that provides pressurized air (119) to the first cooling airflow path such that the air flows along both the first cooling airflow path and the second cooling airflow path providing the first cooling airflow buffer cavity and the second cooling airflow buffer cavity (Figure 2).

    PNG
    media_image1.png
    595
    595
    media_image1.png
    Greyscale

Regarding claim 2, Roberge discloses wherein the cooling duct is in communication with an air source comprising the fan (Figure 2 shows 112 pulls air from the bypass flow B which is created by the fan).
Regarding claim 3, Roberge discloses wherein the cooling duct is in communication with an air source comprising a cooling blower assembly (116) that is different from the fan (116 is clearly not fan 42 at the forward part of the engine) that is located forward of the electrical machine (Figure 2).
Regarding claim 4, Roberge discloses comprising a tail cone (124), wherein the electrical machine is located in the tail cone (Figure 2).
Regarding claim 5, Roberge discloses wherein the enclosure is at least partially defined by a thermal shield that extends at least partially about the electrical machine (the radially outer wall acts as a thermal shield and extends radially about electrical machine 105).
Regarding claim 6, Roberge discloses wherein the electrical machine comprises: 
a generator rotor subassembly (106 and annotated rotor support member) comprising a generator rotor (106) and a rotor support member (annotated figure 2) that is connected to the generator rotor (Figure 2), the rotor support member mounted to the rotary member such that the generator rotor rotates with the rotary member (Figure 2 shows the generator rotor 106is connected to the rotary member 104 through the rotor support member, which all rotate together); and 
a generator stator subassembly comprising a generator stator (108) that is connected to a manifold (Annotated figure 2), the manifold connected to a support structure (113) of a turbine rear frame (Annotated figure 2 shows the manifold is connected to the strut 113 of the turbine rear frame).
Regarding claim 7, Roberge discloses wherein a thermal blanket covers a surface of the turbine rear frame or a tail cone or both the turbine rear frame and the tail cone (126 covers the interior of the tail cone and protects it from the heat therein), the electrical machine located in the tail cone (Figure 2).
Regarding claim 8, Roberge discloses wherein the first cooling airflow path is provided between the generator rotor subassembly and the thermal shield (Figure 2 shows the first  cooling airflow path 119 is between the thermal shield and the generator rotor assembly 106 et al.).
Regarding claim 9, Roberge discloses wherein the second cooling airflow path is provided between the thermal shield and a tail cone (Figure 2 shows the second cooling airflow path 120 is between the thermal shield 126 and the tail cone 124).
Regarding claim 10, Roberge discloses wherein the cooling duct is in communication with a main duct (Annotated figure 2) that is in communication with a fan bypass duct (Figure 2 shows 112 pulls air from the fan bypass flow B).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Roberge (US 2019/0316486) in view of Sengar et al. (US 2009/0196736).
Regarding claim 11, Roberge discloses a cooling air bypass duct (Annotated figure 2, downstream end of main duct with 116) comprising a cooling blower assembly (116).
Roberge is silent on the cooling air bypass duct having opposite ends in communication with the main duct.

Sengar teaches a cooling air bypass duct (Annotated figure 3, dashed arrow) having opposite ends in communication with a main duct (Annotated figure 3, solid arrow), the cooling air bypass duct comprising a cooling blower assembly (242).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Roberge’s invention (in the system of Roberge in view of Sengar, the serial main and bypass ducts with blower assembly is modified so that the bypass duct with the blower assembly branches and reconvenes with the main duct as shown by Sengar within the tail cone space shown in Roberge) in order to provide additional control over the pressure of the cooling air.

    PNG
    media_image2.png
    504
    695
    media_image2.png
    Greyscale



Regarding claim 12, Roberge in view of Sengar disclose the invention as claimed and described above.  Sengar further teaches a valve assembly (valves 244 and 240) connected to the main duct having an open configuration that allows cooling airflow by the valve assembly through the main duct and a closed configuration that inhibits cooling airflow by the valve assembly through the main duct (when valve 244  that is on the main duct is open air will flow through the main duct and when it is closed air will not flow).
Regarding claim 13, Roberge in view of Sengar disclose the invention as claimed and described above.  Sengar further teaches wherein the valve assembly comprises a valve that is located between the opposite ends of the cooling air bypass duct (Annotated figure 3 shows the valve 244 on the main duct is between the two ends of the cooling air bypass duct).
Regarding claim 14, Roberge in view of Sengar disclose the invention as claimed and described above.  Roberge further teaches wherein the cooling blower assembly is located within an undercowl space (Figure 2 shows blower 116 is under the engine cowl 115).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERYN MALATEK whose telephone number is (571)272-5689. The examiner can normally be reached Monday - Thursday, 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERYN A MALATEK/Primary Examiner, Art Unit 3741